Order granting injunction pendente lite reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The town board was authorized to make the appointment of the peace officers referred to, pursuant to section 121-a of the Town Law.* The provisions of article 6-A† are applicable to each town in Westchester county. By these provisions, the town board is authorized, but not compelled, to establish and maintain a police force for the entire town, the expense thereof being chargeable upon the entire town. Article 6-A, however, makes no provision for the establishment of a police force in a part of the town. The power of the town board to accomplish this, under section 121-a of the Town Law, was not taken away by the enactment of chapter 92 of the Laws of 1931. There is nothing in this act showing any such intention. Whether these appointments are subject to civil service rules is not passed upon. The record is not sufficient to justify the affirmance of the order on this ground. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.

 Added as § 122 by Laws of 1909, chap. 147; renum. § 121-a by Laws of 1919, chap. 48, as amd. by Laws of 1929, chap. 353.— [Rep.


 Added by Laws of 1916, chap. 396, as amd., including Laws of 1931, chap. 92.— [Rep.